Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Leinauer on 1 June 2021.

The application has been amended as follows: 
Claim 2 (currently amended) The lateral rotation apparatus of claim [[2]]-1, wherein the first leg of the first pair of adjustable legs positions a first side of the head segment at a height greater than a second side of the head segment.
Claim 3 (currently amended) The lateral rotation apparatus of claim [[4]]1, wherein the first leg of the third pair of adjustable legs positions a first side of the torso segment at a height greater than a second side of the torso segment.

Election/Restrictions
Claim 1 is allowable. The restriction requirement among species, as set forth in the Office action mailed on 7 July 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 10 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Benzo discloses the limitations of the invention claimed in independent claim 1 as presented in the Non-Final Rejection dated 14 October 2020. Applicant has amended claim 1 to require first, second, and third pairs of adjustable legs which are positioned directly on the floor. Benzo’s invention comprises pairs of adjustable arms that are part of articulating frame portions which enable both lateral and longitudinal tilting of the patient support surface. Therefore, it would not be possible to consider Benzo’s adjustable arms to be placed directly on the floor or consider modifying Benzo such that the arms could be placed directly on the floor since this would destroy the invention. Additionally, the Examiner finds applicant’s arguments provided on page 7 of Applicant’s arguments dated 28 December 2020 regarding the second pair of adjustable legs, persuasive. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476.  The examiner can normally be reached on M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.B/Examiner, Art Unit 3673